Citation Nr: 1131953	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period of time subsequent to October 7, 2004. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  The Veteran's claim initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.   In 2008, the Board Remanded the appeal.  In October 2010, the Board, in pertinent part, denied the claim for an increased rating for PTSD at issue in this decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion to Remand in April 2011.  The Court issued an Order which incorporated the Joint Motion and vacated the Board's 2010 decision, to the extent that it addressed the claim addressed on the title page of this decision.  The Court Remanded the claim to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the Court discussed the evidence regarding the Veteran's employability.  The Court's discussion reflects a determination that evidence of unemployability has been submitted.  Where the Veteran raises a question of increased evaluations for service-connected disabilities, along with evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Accordingly, the Board agrees that the issue of entitlement to TDIU has been raised by the record.  

The Board has determined that it has jurisdiction over the issue.  TDIU is inextricably intertwined with the claim for an increased evaluation for PTSD because entitlement to schedular TDIU is based, in part, on the percentage assigned to the Veteran's PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  The issues on appeal are more accurately stated as listed on the title page of this Remand.

In the Joint Motion for Remand, the parties stated that the Board's October 2010 decision did not adequately explain why the Veteran's symptoms did not meet the criteria for a higher rating.  In part, the Court noted that the 2004 VA examination report did not indicate whether the Veteran's unemployment was due to his service-connected PTSD, and noted that the 2009 VA examination report was somewhat contradictory, indicating both that the Veteran's unemployment was due to chronicity and severity of symptoms, suggesting that those symptoms were due to service-connected PTSD, but also noting that other medical conditions contributed to the Veteran's unemployment.  The Veteran's representative has submitted additional evidence, including a private examination dated in July 2011.  This evidence should be reconciled with the prior opinions.  

The Board finds that the Veteran will be best served by further development of the medical evidence.  An attempt to resolve these conflicts is required.  Additional medical evidence will assist the Board to better describe how the Veteran's PTSD symptoms are rated under the schedular criteria and whether extraschedular criteria are met.  

Moreover, the Board notes that the claim for TDIU should not be adjudicated prior to adjudication of any pending claim for service connection.  It appears from the record before the Board that a claim for service connection for a chronic pulmonary disorder may be pending; if so, that claim must be adjudicated prior to adjudication of the TDIU claim.  The TDIU claim must be deferred until all claims for service connection raised by the Veteran have been adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim for TDIU, provide appropriate VCAA notice to the Veteran.

2.  (a) Ask the Veteran whether he has applied for or receives disability benefits from the Social Security Administration, or received any disability or retirement benefits, either from any governmental agency or from a private entity.  

(b) If the Veteran applied for or receives disability benefits from a governmental agency, the Veteran should authorize release of evidence related to that application and the identified records should be sought from the appropriate agency(ies).

(c) If the Veteran receives any disability or retirement benefit from a non-governmental agency, the Veteran should authorize release of evidence related to the application for and/or receipt of such benefit, and the identified records should be sought.  

3.  The Veteran should provide his educational history and his employment history, including the date when he last worked full-time and the date when he last worked at any gainful employment.  

4.  The Veteran should be asked to authorize release of his Social Security Administration earnings record, and that record should be sought.  

5.  (a) Obtain complete VA outpatient treatment records from June 2010 to the present.

(b) Obtain complete VA outpatient treatment records from June 2004 through December 2004.  

6.  The Veteran should be afforded the opportunity to submit or identify any additional evidence, of any type, that may be relevant to the claim on appeal, including records of non-VA treatment from October 2004 to the present, or any non-clinical evidence related to the severity of PTSD during the relevant period.

7.  (a) After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD, including the severity from October 7, 2004 to the present.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion. 

(b) The examiner must comment upon the presence or absence, and the frequency or severity, of all symptoms of PTSD including memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's current functioning.  If the examiner's opinion as to the Veteran's current functioning differs from the opinion rendered in July 2011 by a private examiner, the differences between the opinions should be explained.

Then, the examiner should provide an opinion as to the appropriate GAF scores from October 7, 2004 to the present, noting any periods of increased or decreased functioning and changes in the appropriate GAF score.  If the examiner's opinion as to the Veteran's current functioning differs from the opinion rendered in July 2011 by a private examiner, the differences between the opinions should be explained.

(c) The examiner must determine whether the Veteran's PTSD symptomatology currently causes occupational and social impairment with: (1) reduced reliability and productivity; or, with (2) reduced reliability and productivity and deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, 3) with total occupational and social impairment.  

(d) Then, the examiner should provide an opinion as to whether the Veteran's PTSD, from October 7, 2004 to the present, caused symptoms consistent with 1) reduced reliability and productivity; or, (2) reduced reliability and productivity and deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, 3) total occupational and social impairment.  

The examiner must address the 2004 VA examination report, the 2009 VA examination VA report, and a July 2011 opinion rendered by a private examiner, and reconcile the differing levels of severity of PTSD symptomatology presented, including in comparison with current symptoms. 

(e) The examiner must provide an opinion as to the employment tasks that the Veteran's PTSD impairs or renders him unable to perform, and explain the severity of industrial employment, and should describe the tasks required for employment that the Veteran remains able to perform.  
8.  Refer the claims for an extraschedular rating based on the psychiatric disability, and, if warranted, entitlement to TDIU, to the Under Secretary for Benefits or to the Director of Compensation and Pension Service as provided for in 38 C.F.R. § 3.321  and 4.16(b). 

9.  After adjudicating any pending or unadjudicated claim for service connection, including a claim for service connection for a pulmonary disorder, adjudicate the claim for TDIU.
      
10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If the claim on appeal (the claim for an increased evaluation for PTSD after October 7, 2004) remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.  

The Board notes that no substantive appeal of the claim for TDIU has been perfected, and that claim may come before the Board again only if appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


